MEMORANDUM **
The IJ did not err in rejecting petitioner’s application for asylum and withholding of removal because substantial evidence supports the IJ’s finding that petitioner was not credible. Petitioner’s testimony and documentary evidence contained numerous inconsistencies going to the heart of his asylum claim, and he was unable to *533adequately explain the discrepancies. Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000).
Petitioner’s due process argument fails because he has not shown he was prejudiced. Ramirez-Alejandre v. Ashcroft, 320 F.3d 858, 875 (9th Cir.2003) (en banc).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.